DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-9, 11-12, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US 2017/0034454 by Sawada in view of US 2017/0054949 by Shaw, US 2017/0066375 by Kato et al., US 2014/0214424 by Wang et al.
Regarding claim 1, Sawada discloses a display system for a vehicle comprising: 
a display unit arranged to display an image view of a passenger of interest to an occupant of the vehicle (fig. 12-13, 16-17 shows display of a passenger of interest), and
a processing circuitry, connected to the display unit and configured to determine the passenger of interest out of passengers present in the vehicle (Abstract),
 wherein the display system is configured to communicate with the passengers and receive video of the respective passengers from the camera units, and the processing circuitry is further configured to cause the display system to (fig. 3, and 11 shows camera connected to the display device, fig. 12 shows the image view of the passenger of interest to the display):
prompt the occupant of the vehicle that the passenger of interest is determined (in addition to discussion above, fig. 12, paragraph 0086 teaches “The user can select a region 30d to be the mirror from the entire region of the display screen 30 in the normal mode.  The user specifies the region 30d to be the mirror by, for example, circling a region with a finger 8 or the like.
display, by the display unit, the image view of the passenger of interest on the display unit after receiving input from the occupant of the vehicle accepting display of the passenger of interest, the displayed image view being received from the camera unit (in addition to discussion above, fig. 13, paragraph 0087 teaches user (occupant) selects the passenger of interest to display on the display screen).
           Sawada fails to disclose the passenger of interest out of passengers present in the vehicle that have smartphones in the vehicle, the display system is configured to wirelessly communicate with the smartphones of the passengers and receive video of the respective passengers from camera unit of the smartphones, determine the passengers of interest by conducting face and/or lip recognition on  the received video of the respective passengers, the displayed image view being received from the camera unit of the smartphone of the passenger of interest.
         Shaw discloses the display system is configured to wirelessly communicate with camera unit (fig. 2, paragraph 0028 teaches “I/O interface 102 may also be configured for two-way communication between controller 100 and various components of camera system 11.  For example, as depicted in FIG. 2, I/O interface 102 may send and receive operating signals to and from user interface 24, HUD 25, control interface 28, driver camera 52, display 53, and rear camera 54.  I/O interface 102 may send and receive the data between each of the components via communication cables, wireless networks, or other communication mediums..” Shaw teaches wireless communication between camera and display device).

            Sawada and Shaw fail to disclose the passenger of interest out of passengers present in the vehicle that have smartphones in the vehicle, the display system is configured to communicate with the smartphones of the passengers and receive video of the respective passengers from camera unit of the smartphones, determine the passengers of interest by conducting face and/or lip recognition on  the received video of the respective passengers, the displayed image view being received from the camera unit of the smartphone of the passenger of interest.
           Kato et al. discloses the passenger of interest out of passengers present in the vehicle that have smartphones in the vehicle, the display system is configured to communicate with the smartphones of the passengers and receive video of the respective passengers from camera unit of the smartphones, the displayed image view being received from the camera unit of the smartphone of the passenger of interest (fig. 1 (3), Abstract, paragraph 0030 teaches “a smart phone image outputted from a smart phone connected to an external input terminal of the vehicle-mounted display device 1”, paragraph 0082 teaches “when one of the operation receivers accepts a passenger's operation of selecting a camera image to be displayed on the corresponding one of the displays 9-1 to 9-m from among the plurality of camera images, issue an image processing command to generate image data to be displayed on the display corresponding to the above-mentioned operation receiver, and the image integration processor 4 to, for each of the plurality of displays 9-1 to 9-m, select a camera image to be displayed on the above-mentioned display from among the plurality of camera images according to the image processing command from the image processing controller 2a, to generate the image data.”).
            It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include the passenger of interest out of passengers present in the vehicle that have smartphones in the vehicle, the display system is configured to communicate with the smartphones of the passengers and receive video of the respective passengers from camera unit of the smartphones, the displayed image view being received from the camera unit of the smartphone of the passenger of interest, as taught by Kato et al. into the system of Sawada and Shaw, because such incorporation would allow for increased compatibility for transferring the image across over multiple communication links, thus helps user to connect from anywhere.
            Sawada, Shaw, Kato et al. fail to disclose determine the passengers of interest by conducting face and/or lip recognition on  the received video of the respective passengers.
            Wang et al. discloses determine the passengers of interest by conducting face and/or lip recognition on the received video of the respective passengers (paragraph 0042-0044, 0048 teaches “Processing may continue from operation 314 to operation 316, "PERFORM LIP TRACKING", where lip tracking may be performed.  For example, lip tracking of the one or more occupants of the vehicle may be performed via lip tracking module 306.  In some examples, lip tracking may be performed based at least in part on the received visual data and the performed face detection”).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include determine the passengers of interest by conducting face and/or lip recognition on the received video of the respective passengers, as taught by Wang et al. into the system of Sawada, Shaw, Wang et al., because such incorporation would allow more options to determine passenger using face or lip recognition, thus increase user accessibility of the system.

Regarding claim 3, Sawada discloses the display system wherein the processing circuitry is configured to cause the display system to compare a passenger parameter of each passenger with a predetermined criteria and determine the passenger of interest based on which passenger parameter matches the predetermined criteria (in addition to discussion above, paragraph 0100-0101, 0105-0108 teaches passenger of interest).

Regarding claim 4, Sawada discloses the display system wherein the passenger parameter of each passenger comprises at least one of sound or movement (in addition to discussion above, fig. 17 step 23).

Regarding claim 6, Sawada discloses the display system wherein the display unit is a mirror display that is operative in a display mode in which, the mirror display is 

Regarding claim 7, Sawada discloses the display system wherein the display unit is a mirror display that is operative in both the display mode and the mirror mode simultaneously by operating at least a first part of the mirror display in the display mode for displaying at least one user of interest, and operating at least a second part of the mirror display in the mirror mode (in addition to discussion above, fig. 5-8 shows display mode and mirror mode).

Claim 9 is rejected for the same reason as discussed in the corresponding claim 1 above.
Claim 11 is rejected for the same reason as discussed in the corresponding claim 3 above.
Claim 12 is rejected for the same reason as discussed in the corresponding claim 4 above.
Claim 14 is rejected for the same reason as discussed in the corresponding claim 6 above.
Claim 15 is rejected for the same reason as discussed in the corresponding claim 7 above.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.